DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been examined. Claims 1-7 are pending.
The prior art submitted on 6/24/19 and 11/25/19 has been considered.
Claim Interpretation
2.   	 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.    	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)   	 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)   	 the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, coupled with functional language without reciting sufficient structure to achieve the function and the generic placeholder is not preceded by a structural 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 six paragraph, the above claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification describes the control unit and receiving unit in paragraph [0030].
Claims 3-5, and 7 are depended on claim 1 rejected as above.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, and 6-7, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Emmanuel Dean-Leon et al. (Robotic technologies for fast deployment of industrial robot systems, applicant’s submitted IDS).
	As per claim 1, Emmanuel Dean-Leon et al. disclose control apparatus that controls a robot including a movable unit (see at least figure 3 and 6, disclose, PC, robot control apparatus, and movable members of the robot) and an input detection unit provided in the movable unit (see page 6902, paragraph II, “robot multi-modal 

	As per claim 3, Emmanuel Dean-Leon et al. disclose the input detection unit includes at least one non-contact sensor of the electromagnetic sensor, the thermal sensor, the magnetic sensor, and the ultrasonic sensor (see at least page 6902, paragraph II, “Robot multi-modal skin”, “Each skin cell has the same set of sensors which transduce tactile information of different modalities, such as vibrations (acceleration sensor), pressure (capacitive force sensors), pre-touch (proximity sensor), and temperature (temperature sensor)”; also page 6905, paragraph V disclose proximity sensors).
	As per claim 4, Emmanuel Dean-Leon et al. disclose the input detection unit includes a plurality of the non-contact sensors provided in a plurality of positions corresponding to a plurality of movement directions of the movable unit (see at least page 6902, paragraph II, “Robot multi-modal skin”, “Each skin cell 
	As per claim 6, Emmanuel Dean-Leon et al. disclose a robot controlled by a control unit, comprising: a movable unit (see at least figure 3 and 6, disclose, PC, robot control apparatus, and movable members of the robot) and an input detection unit provided in the movable unit (see page 6902, paragraph II, “robot multi-modal skin”, “our artificial skin 4 is a modularized, multi-modal robotic skin which consists of hexagonally shaped skin cells (see fig.3).  Each skin cell has the same set of sensors which transduce tactile information of different modalities, such as vibrations (acceleration sensor), pressure (capacitive force sensors), pre-touch (proximity sensor), and temperature (temperature sensor)”), wherein the movable unit is controlled by the control unit in a specific control mode in which the movable unit is moved in an amount of movement input by a user according to input detected by the input detection unit in teaching of the robot (see at least page 6902, paragraph II.A, “Event-based signaling”, “the main goal of the artificial skin in our framework is to utilize the skin signals to teach robots in a natural way by interacting directly with the robot surface and without the need of specialized interfaces, e.g. teaching pendants, joysticks, or visual markers”; also see page 6903, paragraph III.B, “robot control behaviors”), and the input detection unit includes at least one of an electromagnetic sensor, a thermal sensor, a capacitance 
	As per claim 7, Emmanuel Dean-Leon et al. disclose a robot system comprising: a robot including a movable unit (see at least figure 3 and 6, disclose, PC, robot control apparatus, and movable members of the robot) and an input detection unit provided in the movable unit (see page 6902, paragraph II, “robot multi-modal skin”, “our artificial skin 4 is a modularized, multi-modal robotic skin which consists of hexagonally shaped skin cells (see fig.3).  Each skin cell has the same set of sensors which transduce tactile information of different modalities, such as vibrations (acceleration sensor), pressure (capacitive force sensors), pre-touch (proximity sensor), and temperature (temperature sensor)”), and the control apparatus according to claim 1(see at least page 6902, paragraph II.A, “Event-based signaling”, “the main goal of the artificial skin in our framework is to utilize the skin signals to teach robots in a natural way by interacting directly with the robot surface and without the need of specialized interfaces, e.g. teaching pendants, .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel Dean-Leon et al. (Robotic technologies for fast deployment of industrial robot systems, applicant’s submitted IDS) in view of Bordegnoni Stefano et al. (EP 3246136 A1, applicant’s submitted IDS).
	As per claim 5, Emmanuel Dean-Leon et al. disclose the non-contact sensor (see at least page 6905, paragraph V, “proximity sensor”).  Emmanuel Dean-Leon et al. do not disclose the non-contact sensor detects input to the non-contact sensor when an object comes close at a predetermined distance or less from 10 mm to 100 mm from the non-contact sensor.  However, Bordegnoni Stefano et al. disclose the non-contact sensor detects input to the non-contact sensor when an object comes close at a predetermined distance or less from 10 mm to 100 mm from the non-contact sensor (see at least [0021], [0025], [0052-0056], and [0075-0080]).  It .
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-7, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bordegnoni Stefano et al. (EP 3246136 A1, applicant’s submitted IDS).
	As per claim 1, Bordegnoni Stefano et al. disclose a control apparatus that controls a robot including a movable unit and an input detection unit provided in the movable unit (see at least [0019] disclose control unit 15 that control the manipulator 1 including movable parts 7-8, and the input arrangement used to teach the robot), comprising a control unit that controls the movable unit in a 
	As per claim 2, Bordegnoni Stefano et al. disclose an input receiving unit that receives input of the amount of movement from the user (see at least [0019] disclose selection means 17, which can be operated by a user for selection of a desired operating mode; also para. [0109]).
	As per claim 3, Bordegnoni Stefano et al. disclose the input detection unit includes at least one non-contact sensor of the electromagnetic sensor, the thermal sensor, the magnetic sensor, and the ultrasonic sensor (see at least [0075-0080] disclose proximity sensors are of a capacitive type).
	As per claim 4, Bordegnoni Stefano et al. disclose the input detection unit includes a plurality of the non-contact sensors provided in a plurality of positions corresponding to a plurality of movement directions of the movable unit (see at least [0079] disclose proximity sensor detect maximum distance of a body).

	As per claim 6, Bordegnoni Stefano et al. disclose a robot controlled by a control unit, comprising: a movable unit; and an input detection unit provided in the movable unit (see at least [0019] disclose control unit 15 that control the manipulator 1 including movable parts 7-8, and the input arrangement used to teach the robot), wherein the movable unit is controlled by the control unit in a specific control mode in which the movable unit is moved in an amount of movement input by a user according to input detected by the input detection unit in teaching of the robot (see at least [0019] disclose the input arrangement used to teach the robot), and the input detection unit includes at least one of an electromagnetic sensor, a thermal sensor, a capacitance sensor, a magnetic sensor, an angular velocity sensor, an acceleration sensor, an ultrasonic sensor, and a current sensor (see at least [0075-0080] disclose capacitive sensor).
	As per claim 7, Bordegnoni Stefano et al. disclose a robot system comprising: a robot including a movable unit and an input detection unit provided in the movable unit (see at least [0019] disclose control unit 15 that control the manipulator 1 including movable parts 7-8, and the input arrangement used to .
				Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Meier et al. (US 2015/0217449 A1)
	. Nihei et al. (US 2005/0222714 A1)
	. Brooks et al. (US 2013/0345872 A1)
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALENA TRAN/Primary Examiner, Art Unit 3664